ITEMID: 001-73113
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KUKOVIC v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: John Hedigan
TEXT: 5. The applicant was born in 1935 and lives in Grobelno.
6. On 20 April 1998 the applicant was injured in a car accident. The perpetrator of the accident had taken out insurance with the insurance company ZM.
7. On 20 November 1998 the applicant instituted civil proceedings against ZM in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 2,007,020 Slovenian tolars (approximately 8,400 euros) for the injuries sustained.
Between 13 April 1999 and 22 May 2002 the applicant lodged five preliminary written submissions and/or adduced evidence.
Between 22 June 1999 and 3 October 2001 he made five requests that a date be set for a hearing.
Of the three hearings held between 13 December 2001 and 28 May 2002, none was adjourned at the request of the applicant.
During the proceedings, the court appointed a medical expert.
At the last hearing, the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant 28 August 2002
8. On 5 September 2002 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju).
On 2 April 2003 the court dismissed the applicant’s appeal.
The judgment was served on the applicant on 18 April 2003.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
